Detailed Action
This action is in response to amendments filed on 07/07/2022. 
This application was filed on 11/01/2019, and claiming priority to PCT/CN2017/000272 filed on 04/01/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
Claims 1-4 are rejected.


Applicant’s Response
In Applicant's Response dated 07/07/2022, Applicant amended claim 1.  Applicant argued against various rejections previously set forth in the Office Action mailed on 04/12/2022. 
In light of Applicant's amendments and remarks, all rejections to the claims under 35 U.S.C. 112 set forth previously are withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 1 recites “a tree-like data structure” (line 7), and “the tree data structure” (line 15); however, it is not clear whether the two elements are the same or different. 
Accordingly, appropriate amendments/remarks are required.  
At least due to dependency, claims 2-4 are rejected under the same rational as set forth for claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elza et al. (US 2004/0230903 A1, referred hereinafter as D1) in view of Kato et al. (US 2013/0250354 A1, referred hereinafter as D2) in view of official notice.

As per claim 1, D1 discloses,
A method for providing a trusted document update, comprising, (D1, title, abstract).  
for a document managed in a document management system, setting a document identifier for document, wherein the document identifier is globally unique across all documents in the document management system, and setting an access address in the document, wherein the access address corresponds to a cloud server , wherein version characteristic data information corresponding to  the document identifier of  the document is stored in a tree-like data structure in the cloud server, (D1, 0051-0044, 0097 shows/disclose unique/static UIDs set/stored in a document that is unique to the document across all documents and code blocks of xml document including tree-structure element including “xml version 1.0” and “project xmins:ddom=http://ddom.com/schema” which are fairly construed as “setting’/storing an access address of a corresponding cloud server (e.g. storage location providing schema) in a document and associated version characteristic data information.).
each time the document in the document management system is modified by a modifier, transmitting a pre-version version characteristic data that is not modified of the document and a new version characteristic data that is modified of the document to the cloud server corresponding to  the access address set in the document, (D1, 0074-0075, 0080, 0086, figure 7b, discloses transmitting a pre-version version characteristic data that is not modified (e.g. a document identifier) and a new version characteristic data that is modified (.e.g. mutations) to the cloud server each time the document is modified by a modifier corresponding to set of nodes/addresses/bags modified in the document.).
wherein the cloud server records version characteristic update information of the document according to the document identifier of the document and identity information of the modifier, (D1, 0074-0075, 0080 discloses said cloud server records version characteristic update information of the document according to the document identifier (e.g. records all mutation messages and client identifier of the mutations) of the document and identity information of the modifier.). 
upon a current user opening the document, accessing the cloud server by using the access address of the document, wherein, the cloud server accesses the tree data structure corresponding to the document identifier of the document according to the document identifier and characteristic value information of the document, of the current document, (D1, 0032, 0074-0080 discloses when the document is opened, accessing the cloud server by using the set access address (e.g. in order to access server, location/address is required as known in the art and inherent in D1), wherein, said cloud server accesses the tree data structure (e.g. xml document) corresponding to a document identifier of a current document according to the document identifier and characteristic value information of the current document (e.g. mutation information).). 
upon determining a leaf node in the tree data structure whose author is not a friend/neighbor of the current user based on friend/neighbor information of the current user, removing the leaf node and adding leaf nodes of a latest edition to a current version list to the tree data structure thereby forming a subtree, (D1, 0032, 0074-0080, discloses server/user being able to roll back or forward mutations (e.g. added nodes/leaf nodes and/or any other edits/alterations) using a snapshot of document, where in one scenario/use case, a user/server may roll back any and/or all mutations including mutations by someone deemed not friend/neighbor according to the user.). 
wherein the characteristic value information of the document is a root of the subtree, (D1, 7B clearly shows document including root of subtree (e.g. “A”).).  
and according to an edition selected by the current user from the latest edition to the current version list, downloading from the cloud server data corresponding to the edition selected, thereby overwriting a content in a local copy of the current user, loading the overwritten content in the local copy of the current user, and processing the overwritten content in the local copy of the current user, (D1, 0032, 0074-0086, 0090 figure 7B discloses according to an edition selected by the current user from the latest edition to the current version list, downloading from the cloud server data corresponding to the edition selected, thereby overwriting a content in a local copy of the current user, loading the overwritten content in the local copy of the current user, and processing the overwritten content in the local copy of the current user (e.g. user/client requesting update mutation and  mutating local document accordingly and displaying/allowing user to edit the document after update)).
As noted above, D1 arguably/inherently discloses accessing/opening document via the access address of the document; nevertheless, for the sake of completeness, (D2, 0188, 0209) discloses that accessing documents having generated unique names from a server via “access address”/URL and as such clearly discloses setting a document identifier for document (e.g. generating unique files/document name), wherein the document identifier is globally unique across all documents in the document management system, and setting an access address in the document, wherein the access address corresponds to a cloud server.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, disclosed in D1, to include the teachings of D2.  This would have been obvious with predicable results of accessing document in network servers as known to ordinary skill in the art and disclose by D2.  


	
	
As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
further including after removing the leaf node, adding leaf nodes not in the latest edition to the current version list to a latest edition to other versions of the current version list, and further including according to the edition selected by the current user from the latest edition to other versions of the current version list, (D1, 0032, 0074-0080, discloses server/user being able to roll back or forward mutations (e.g. added nodes/leaf nodes and/or any other edits/alterations) using a snapshot of document, where in one scenario/use case, a user/server may roll back any and/or all mutations including mutations by someone deemed not friend/neighbor according to the user.).  
downloading from the cloud server the data corresponding to the edition selected, thereby overwriting the content in the local copy of the current user, loading the overwritten content in the local copy of the current user, and processing the content in the local copy of the current user, (D1, 0032, 0074-0086, 0090 figure 7B discloses according to an edition selected by the current user from the latest edition to the current version list, downloading from the cloud server data corresponding to the edition selected, thereby overwriting a content in a local copy of the current user, loading the overwritten content in the local copy of the current user, and processing the overwritten content in the local copy of the current user (e.g. user/client requesting update mutation and  mutating local document accordingly and displaying/allowing user to edit the document after update)). 

As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein the document is a paged media electronic document, (D1, 0032, 0074-0086, 0090, figure 7B discloses XML document). 

As per claim 4, the rejection of claim 1 further incorporated, D1 discloses,
wherein the cloud server has pre-uploaded friend/neighbor information of the current user, (D1, 0062-0070 discloses server/system storing access rights information for a group of users including the current user.). 


 

Response to Arguments
	Applicant’s arguments filed on 07/07/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 
	 
Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144